IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 13, 2008

                                     No. 06-11196                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

WILLIS MAURICE IRVING

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 3:06-CR-111-ALL


Before GARWOOD, GARZA and OWEN, Circuit Judges.
PER CURIAM:*
       Willis Maurice Irving appeals his sentence for possession of a firearm by
a felon. While he was represented by appointed counsel at sentencing, Irving
was allowed great latitude to make arguments (and have witnesses testify) on
his own behalf. Nevertheless, Irving argues that the district court erred by
denying his requests, made for the first time at the sentencing hearing, to
dismiss appointed counsel and represent himself. Because he repeatedly stated


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-11196

that he would “defend” himself but did not intend to “represent” himself, Irving’s
waiver of counsel was not sufficiently “clear and unequivocal.” Burton v. Collins,
937 F.2d 131, 133 (5th Cir. 1991).
                                  AFFIRMED.




                                        2